Citation Nr: 1011034	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a stomach 
condition.

5.  Entitlement to service connection for peripheral sensory 
neuropathy, right upper extremity, as secondary to diabetes 
mellitus.

6.  Entitlement to service connection for peripheral sensory 
neuropathy, left upper extremity, as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, and from a June 2007 rating decision that denied 
his claims for service connection for PTSD, a stomach 
condition, and peripheral sensory neuropathy of both upper 
extremities.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran currently has PTSD.

2.  The preponderance of the evidence is against finding that 
the Veteran currently has a stomach condition.

3.  The preponderance of the evidence is against finding that 
the Veteran currently has a current diagnosis of peripheral 
sensory neuropathy, right upper extremity.

4.  The preponderance of the evidence is against finding that 
the Veteran has a current diagnosis of peripheral sensory 
neuropathy, left upper extremity.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303, 3.307, 3.309 (2009).

2.  Service connection for a stomach condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.303, 3.307, 3.309 (2009).

3.  Service connection for peripheral sensory neuropathy, 
right upper extremity, as secondary to diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.310 (2009).

4.  Service connection for peripheral sensory neuropathy, 
left upper extremity, as secondary to diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for PTSD, a stomach condition, and peripheral sensory 
neuropathy of both upper extremities, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that VCAA letters dated December 2006 
(stomach) and January 2007 (PTSD and peripheral sensory 
neuropathy) fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 
3.159(b)(1) (2009).  These letters informed the Veteran of 
what information or evidence was needed to support his 
claims, what types of evidence the Veteran was responsible 
for obtaining and submitting to VA, and which evidence VA 
would obtain.  The notices also explained how VA assigns 
disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
All of the Veteran's service treatment records are in the 
claims file, as well as the Veteran's recent VA treatment 
records.  The Veteran has not identified any additional 
relevant treatment records for VA to obtain.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established in-service event, 
injury, or disease, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in May 2007 
relating to his claims for service connection for peripheral 
sensory neuropathy of both upper extremities, claimed as 
secondary to diabetes mellitus.  The Board notes that the 
same VA examination also pertained to a separate claim for 
diabetes mellitus, which claim was later granted by the RO in 
a June 2007 decision.  The May 2007 VA examination report 
reflects that the examiner had an opportunity to review the 
entire claims file, including all of the Veteran's service 
and VA treatment records, and to personally elicit a history 
from the Veteran and examine him, and the examiner provided a 
clear rationale for his conclusions.  Based thereon, the 
Board finds this VA examination report to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claim.

With regard to the Veteran's claims of entitlement to service 
connection for PTSD and a stomach condition, the Board finds 
that no VA examination is necessary in order to make a 
decision on these claims, as there is no evidence of a 
current disability, not even of symptoms tending to indicate 
that the Veteran may have PTSD or a stomach condition, and 
the Veteran has not identified any outstanding records that 
may tend to show symptoms of a current disability, and he has 
not asserted continuity of symptomatology since service.  
See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In this regard, the record recognizes that, in some 
instances, the elements of McLendon can be satisfied by lay 
evidence of recurring symptoms that suggest the possibility 
of a current disability, and lay evidence of a continuity 
between those current symptoms and military service.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, as will be discussed below, despite the Veteran's 
claim that he has PTSD due to service, he has not identified 
any current symptomatology that he believes to be related to 
PTSD, either in statements submitted directly to VA or during 
the course of medical treatment.  In fact, as will be 
discussed in greater detail below, the only medical evidence 
of record addressing PTSD is a March 2007 VA primary care 
treatment record reflects that the Veteran was screened for 
PTSD upon becoming a new patient.  At that time, the Veteran 
responded "no" to several questions, including whether he 
ever experienced anything so frightening, horrible, or 
upsetting that, in the past month, he experienced nightmares, 
intrusive thoughts, avoidance of reminders of the event, 
hypervigilance, or feelings numbness or detached from others.  
The examiner specifically concluded that the PTSD screening 
was negative, and, that same day, a March 2007 psychiatric 
screening note reflects that the Veteran's depression 
screening was also negative.  In light of this evidence, and 
the lack of lay statements from the Veteran identifying any 
recurrent symptoms he believes to be attributable to PTSD, 
the Board finds that the criteria for obtaining an 
examination under McLendon are not met.

Similarly, although the Veteran has alleged having stomach 
problems in service, he has not reported any recurrent 
symptoms of a stomach problem currently or at any time since 
service.  Therefore, the Board finds that the criteria for 
obtaining an examination under McLendon are not met with 
respect to that claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor. 

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

Secondary connection is also warranted for any disability 
which is proximately due to, the result of, or (for the 
degree of aggravation only) aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

A.  PTSD

The Veteran claims that he has PTSD as a result of his active 
duty service in the United States Army while serving in 
Vietnam as a lineman with a signal company between November 
1967 and November 1968.  See DA Form 20.

December 2006 and January 2007 VA treatment records reflect 
that the Veteran was, at that time, establishing his primary 
care at the VAMC in Kansas City.

A March 2007 VA primary care treatment record reflects that 
the Veteran was screened for PTSD, which screen was negative.  
Specifically, the March 2007 treatment record reflects that 
the Veteran responded "no" to several questions, including 
whether he ever experienced anything so frightening, 
horrible, or upsetting that, in the past month, he 
experienced nightmares, intrusive thoughts, avoidance of 
reminders of the event, hypervigilance, or feelings numbness 
or detached from others.  That same day, a March 2007 
psychiatric screening note reflects that the Veteran's 
depression screening was also negative.  The Board notes 
that, generally, statements made for the purpose of medical 
diagnosis or treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive a proper diagnosis or treatment.  See White v. 
Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

None of the remaining VA treatment records dated from 
December 2006 through June 2007 reflect that the Veteran has 
ever been diagnosed with PTSD, and there are no documented 
complaints by the Veteran of any symptoms tending to indicate 
he may have PTSD anywhere in the claims file.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Without a current diagnosis of PTSD, there may be no service 
connection for the claimed disability.  See id.  

The Board has considered all of the Veteran's lay statements, 
including his report in his December 2006 claim that he was 
injured and hospitalized three times in Vietnam, and his June 
2007 stressor statement in which he reported that, while in 
Vietnam, his base and water purification station came under 
attack, and that he was in a Jeep accident and hospitalized 
for treatment.  Certainly, the Veteran is competent to report 
the above incidents.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  However, even if the Veteran's reported 
stressors were presumed to have occurred, there is no lay or 
medical evidence suggesting that he currently has PTSD.  
Again, the Board notes that the Veteran has not reported 
experiencing any symptoms of PTSD, and the only relevant 
medical evidence of record is the negative PTSD screening.  

Although the Veteran may believe he has PTSD, he is not shown 
to have the medical expertise to render such a diagnosis.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Again, as discussed above, the 
Veteran is certainly competent to report psychiatric 
symptomatology so as to suggest the need for further 
development, such as obtaining a clarifying examination or 
opinion.  However, in this case, he has not done so, and the 
only remaining competent and probative evidence is the 
negative PTSD screening.

For these reasons, the Board concludes that the preponderance 
of the evidence is against granting service connection for 
PTSD.

B.  Stomach Condition

The Veteran also claims that he incurred a stomach condition 
in service.  Specifically, the Veteran alleges that he "was 
treated for internal bleeding" in service.

The Board notes that none of the VA treatment records dated 
December 2006 through June 2007 records reflect any 
complaints of any stomach problems or treatment for any 
stomach condition or diagnosis of any stomach condition.  
Also, as noted above, December 2006 and January 2007 VA 
treatment records reflect that the Veteran became established 
for care with a new primary care physician at the Kansas City 
VAMC, yet none of the subsequent treatment records reflect 
that he reported any symptoms of any stomach condition or 
even a history of a diagnosis.  As noted above, generally, 
statements made for the purpose of medical diagnosis or 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive a 
proper diagnosis or treatment.  See White v. Illinois, 502 
U.S. 346, 356, 112 S.Ct. 736 (1992).  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Without a current diagnosis of a stomach condition, there may 
be no service connection for the claimed disability.  See id.  

The Board has considered all of the Veteran's lay statements, 
which consist solely of his report in his December 2006 claim 
that he was treated in service for "internal bleeding in my 
stomach."  Again, the Veteran is competent to report certain 
symptoms capable of lay observation, such as experiencing 
stomach pain and bloody stools.  In fact, the Board concedes 
that a November 1968 service treatment record reflects that 
the Veteran reported experiencing bloody stools in service 
and was diagnosed with enterocolitis.  Nevertheless, the 
Board notes that the Veteran has not alleged that he has a 
current stomach condition, that he has experienced any 
recurrent symptoms of any current stomach condition, or that 
he has experienced continuity of symptomatology since 
service.

For these reasons, the Board finds the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a stomach disorder.

C.  Peripheral Sensory Neuropathy of Both Upper Extremities

The Veteran claims that he incurred peripheral sensory 
neuropathy of both upper extremities as a result of his 
service-connected diabetes mellitus.

A May 2007 VA examination report reflects that the Veteran 
was examined with regard to his claim for service connection 
for diabetes and for peripheral sensory neuropathy of both of 
his upper and lower extremities.  The Veteran reported 
experiencing tingling and numbness of both hands and feeling 
like there are "needles" in his hands.  He did not report 
any problems gripping with his hands or fatigue or functional 
loss, and he reported that he was not using any treatment for 
his reported symptoms.  On examination, the examiner noted 
that "a careful sensory examination of the upper extremities 
reveals no abnormalities whatsoever and no zone of sensory 
change," and no diagnosis of any condition of the upper 
extremities was recorded.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Without a current diagnosis of peripheral sensory neuropathy 
of either upper extremity, there may be no service connection 
for the claimed disability.  See id.  

The Board has considered the Veteran's lay statements, i.e., 
his claim specifically for service connection for peripheral 
sensory neuropathy of both upper extremities.  As discussed 
above, the Veteran is competent to report certain symptoms 
capable of lay observation, such as experiencing numbness or 
tingling in both hands (as he reported on the May 2007 VA 
examiner).  The Veteran, however, is not necessarily 
competent to render attribute those symptoms to an underlying 
diagnosis of peripheral sensory neuropathy.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
In this case, the Board finds the conclusions of the 
competent health care specialist to be more probative on 
whether a diagnosis of peripheral neuropathy is warranted 
than the Veteran's lay assertions.  

The Board recognizes, as stressed by his representative, that 
the Veteran was granted service connection for peripheral 
sensory neuropathy of his lower extremities as secondary to 
his service-connected diabetes mellitus.  The Board notes, 
however, that peripheral neuropathy of lower extremities was 
diagnosed by the same VA examiner who found testing and 
examination of the upper extremities reveals no abnormalities 
whatsoever and no zone of sensory changes so as to warrant a 
diagnosis.  Thus, the distinction between the upper and lower 
extremities is clearly supported by the record.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for PTSD, a stomach condition, and peripheral 
sensory neuropathy of both upper extremities, and the 
benefit-of-the-doubt rule provided in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a stomach condition is 
denied.

Entitlement to service connection for peripheral sensory 
neuropathy, right upper extremity, is denied.

Entitlement to service connection for peripheral sensory 
neuropathy, left upper extremity, is denied.


REMAND

The Veteran also claims that he currently has bilateral 
hearing loss and tinnitus disabilities as a result of 
acoustic trauma in service.  In March 2006, the RO denied 
both claims.  In December 2006, the Veteran filed a statement 
on a Form 21-4138 on which he wrote "I would like to file a 
NOD on my recent denial . . . dated March 27, 2006."  Thus, 
the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus must now be remanded to allow the 
RO to provide the appellant with an appropriate SOC on this 
issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with an SOC 
addressing the issues of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  The appellant should 
be informed that after the issuance of the 
SOC, he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  If a 
timely substantive appeal is not filed, 
these claims should not be certified to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


